Order entered June 20, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00656-CV

                              IN RE BASIL BROWN, Relator

               Original Proceeding from the 193rd Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-18247

                                         ORDER
                Before Justices Whitehill, Partida-Kipness, and Pedersen, III

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE